      Case 1:19-cv-02077-TSC Document 1 Filed 07/12/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA


 JAMES HARRIS
 2632 R Street, S.E.
 Washington, D.C. 20020

                               Plaintiff,         Civil Action No. 1:19-cv-02077
        vs.

 WMATA
 600 Fifth Street, N.W.
 Washington, D.C. 20001

                               Defendant.



                  DEFENDANT WMATA’S NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1441(a) and 1446, Defend-

ant WMATA (Washington Metropolitan Area Transit Authority) hereby removes this action

from the Superior Court of the District of Columbia to the United States District Court for the

District of Columbia. In support of this Notice of Removal, WMATA avers as follows:

                      Procedural History and Plaintiff’s Allegations

       1.      On June 13, 2019, the Plaintiff, James Harris, filed a Complaint against

WMATA in the Superior Court of the District of Columbia, initiating this action.

       2.      The State court issued a Summons to WMATA on June 13, 2019.

       3.      On June 24, 2019, the Summons and Complaint were personally served on

WMATA’s authorized agent for service of process.

       4.      The Plaintiff’s Complaint alleges that, on or about October 3, 2016, the Plaintiff

was a passenger in a motor vehicle on Good Hope Road, at or near its intersection with Naylor
      Case 1:19-cv-02077-TSC Document 1 Filed 07/12/19 Page 2 of 4




Road, S.E., in the District of Columbia. (Compl. ¶ 5.) The Complaint further alleges that, at

that time and place, a motor vehicle operated by WMATA’s employee, Steven Scarborough,

collided with the vehicle being occupied by Plaintiff. (Id.) The Complaint seeks to recover

damages for personal injuries. (See generally Compl.)

       5.      Based on these allegations, the Complaint purports to allege a State law claim

for negligence against WMATA. (Id.)

                                    Grounds for Removal

       6.      Pursuant to 28 U.S.C. § 1441(a), this is a civil action brought in a State court of

which the district courts of the United States have original jurisdiction.

       7.      This Court has original jurisdiction of this action under 28 U.S.C. § 1331. The

WMATA Compact, Public Law 89-774, Paragraph 81, approved by Congress on November

6, 1966, as amended, reprinted at D.C. Code § 9-1107.01, Section 81, specifically grants fed-

eral question jurisdiction over suits against WMATA to this Court:

       The United States District Courts shall have original jurisdiction, concurrent
       with the Courts of Maryland and Virginia, of all actions brought by or against
       the Authority and to enforce subpoenas issued under this Title. Any such action
       initiated in a state court shall be removable to the appropriate United States
       District Court in the manner provided by Act of June 25, 1948, as amended (28
       U.S.C. § 1446).

             The Procedural Requirements for Removal Have Been Satisfied

       8.      This case has been removed by WMATA to the district court of the United

States for the district and division embracing the place where such action is pending. 28 U.S.C.

§§ 1441(a) and 1446(a).

       9.      This Notice of Removal is filed within 30 days after the receipt by WMATA,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief




                                                2
      Case 1:19-cv-02077-TSC Document 1 Filed 07/12/19 Page 3 of 4




upon which this action is based. 28 U.S.C. § 1446(b)(1). WMATA was served with the Sum-

mons and Complaint on June 24, 2019.

       10.     True and correct copies of all process, pleadings, and orders served on

WMATA in the pending State court action are attached hereto as Exhibit A.

       11.     Contemporaneously with the filing of this Notice of Removal, WMATA is serv-

ing written notice of this Notice of Removal on counsel for Plaintiff and filing the same with

the Clerk of the Superior Court of the District of Columbia, in accordance with 28 U.S.C. §

1446(d).

                                  Non-Waiver of Defenses

       12.     By removing this action from the Superior Court of the District of Columbia,

WMATA does not waive any defenses available to it.

       13.     By removing this action from the Superior Court of the District of Columbia,

WMATA does not admit any of the allegations in Plaintiff’s Complaint.

       WHEREFORE, WMATA removes the above-captioned action from the Superior Court

of the District of Columbia to the United States District Court for the District of Columbia.

DATE: July 12, 2019

                                              Respectfully submitted,

                                              WMATA
                                              By counsel



                                              By: /s/ J. Douglas Cuthbertson
                                                  J. Douglas Cuthbertson # 479789
                                                  Office of the General Counsel
                                                  600 Fifth Street, N.W.
                                                  Washington, D.C. 20001
                                                  202.962.2537
                                                  202.962.2550 (fax)



                                               3
      Case 1:19-cv-02077-TSC Document 1 Filed 07/12/19 Page 4 of 4




                                                   JDCuthbertson@wmata.com

                              CERTIFICATE OF SERVICE

       I certify that on July 12, 2019, a true and accurate copy of the foregoing was served on
the undersigned counsel of record via the Court’s ECF system:

                                 J. Kevin Williams
                                 Williams & Williams, P.C.
                                 8630 Fenton St., Ste. 930
                                 Silver Spring, MD 20910



                                             /s/ J. Douglas Cuthbertson
                                             J. Douglas Cuthbertson # 479789




                                              4
